 In the Matter of AMERICAN-WEST AFRICAN LINE, INC.andNATIONALMARINE ENGINEERS'BENEFICIAL ASSOCIATIONCase No. R-280ORDER DISMISSING PETITIONMay 4, 1940A petition in the above-entitled case having been duly filed byNational Marine Engineers' Beneficial Association, a hearing and afurther hearing having been duly held before a Trial Examiner dulydesignated, the Board, on January 20, 1938, having issued a Decisionand Direction of Election 1 in which it directed that elections be con-ducted as soon as convenient among the licensed chief and assistantengineers employed as licensed engineers on the vessels operated byAmerican-West African Line, Inc., to determine whether they desiredto be represented by National Marine Engineers' Beneficial Associa-tion or United Licensed Officers of the United States of America forthe purposes of collective bargaining, or by neither, and, thereafter,the Board being advised in the premises and having duly consideredthe matter,IT IS HEREBY ORDERED that the said petition be, and it hereby is, dis-missed and that the above-entitled case be closed.14 N. L. R.B. 1086.23 N. L. R. B., No. 42.526